Case: 14-50875      Document: 00512921836         Page: 1    Date Filed: 01/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50875
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 30, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

CAROL JOHNENE MORRIS,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:97-CR-10-1




Before SMITH, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *


       Carol Morris, former federal prisoner # 76547-080 and current Texas


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50875     Document: 00512921836     Page: 2   Date Filed: 01/30/2015


                                  No. 14-50875

prisoner # 1681899, moves to proceed in forma pauperis (“IFP”) in her appeal
from the order denying her request for issuance of a writ of coram nobis. The
district court determined that because Morris is currently incarcerated and
therefore “in custody,” that writ is unavailable and, as an additional basis, that
she failed to allege “sound reasons” why she did not earlier seek appropriate
relief under 28 U.S.C. § 2254 or 2255.
      On appeal, Morris contends that her federal sentence has fully expired
and that therefore she is no longer “in custody.” Accordingly, she maintains
that she is entitled to a writ of coram nobis. Morris is correct. See Morris v.
United States, 258 F. App’x 696, 696 (5th Cir. 2007) (noting that Morris “was
released from Bureau of Prisons custody in July 2004 and completed her con-
current, three-year terms of supervised release during the pendency of this
appeal”); cf United States v. Scruggs, 691 F.3d 660, 662 & n.1 (5th Cir. 2012)
(stating that the movant was “in custody” for purposes of § 2255 because he
was serving a term of supervised release). Although incarcerated in state
prison on apparently different charges, Morris is no longer serving her federal
sentence, nor was she serving her sentence or term of supervised release when
she filed her motion. Because she is not in custody under the federal sentence
or under any restriction related to that sentence, the proper vehicle for her
claims would be to seek the extraordinary remedy of coram nobis. See United
States v. Esogbue, 357 F.3d 532, 534−35 (5th Cir. 2004).
      Nevertheless, the district court’s alternative basis for denying relief
remains unchallenged on appeal. To satisfy the requirements for seeking a
writ of coram nobis, the movant must present a “sound reason” for “the failure
to seek appropriate earlier relief.” United States v. Dyer, 136 F.3d 417, 422
(5th Cir. 1998) (quoting United States v. Morgan, 346 U.S. 502, 512 (1954)).
Because Morris has not briefed that issue, she has waived it. See Yohey v.



                                         2
    Case: 14-50875    Document: 00512921836     Page: 3   Date Filed: 01/30/2015


                                 No. 14-50875

Collins, 985 F.2d 222, 224−25 (5th Cir. 1993) (holding that even pro se litigants
must brief arguments to preserve them).
      Because Morris has presented a meritorious issue―that she is no longer
“in custody”―her appeal involves legal points arguable on their merits, so leave
to proceed IFP is GRANTED. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983). The order denying the request for a writ of coram nobis is AFFIRMED.




                                       3